UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




 MOHAMMEDOU OULD SALAHI,

                 Petitioner,

         v.                                                Civil Action No. 05-CV-0569 (JR)(AK)
 BARACK OBAMA,
 President of the United States, et al.,

                 Respondents.




                                              ORDER

       Upon consideration of the Privilege Review Team’s (“PRT”) Motion to Maintain

Protected Designation of Petitioner’s Manuscript, and in light of the agreement of the parties

reached at today’s telephone status conference, it is this _20th_ day of April, 2009, hereby

       ORDERED that, due to the unique circumstances presented in this case, the PRT’s

Motion is GRANTED; and it is

       FURTHER ORDERED that the currently unclassified contents of Petitioner’s

manuscript, excluding the twenty-three pages previously cleared for release through non-legal

mail channels by the military personnel at Guantanamo Bay, Cuba, shall continue to be

designated as “protected” information and/or documents pursuant to the Protective Order and

Procedures for Counsel Access to Detainees at the United States Naval Base in Guantanamo

Bay, Cuba entered on September 11, 2008, until April 21, 2010, without prejudice to any party

moving this Court to revisit the issue at any time; and it is
       FURTHER ORDERED that if the PRT seeks to maintain the “protected” designation of

any portion of Petitioner’s unclassified communications, it must file a motion to renew such

designation by no later than close of business on April 21, 2010.

       SO ORDERED.


                                                     ______/s/___________________________
                                                     ALAN KAY
                                                     UNITED STATES MAGISTRATE JUDGE